Citation Nr: 1549221	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  08-23 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for right shoulder dislocation and rotator cuff tear, status post-surgical repair (major).  

2.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome.  

3.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome.  

4.  Entitlement to an evaluation in excess of 10 percent for right hip trochanteric bursitis.   

5.  Entitlement to an evaluation in excess of 10 percent for right ankle sprain.   

6.  Entitlement to an evaluation in excess of 10 percent for headaches, residuals of a head injury.   

7.  Entitlement to service connection for chronic sinusitis.  
8.  Entitlement to service connection for allergic rhinitis.  

9.  Entitlement to service connection for sleep apnea.  

10.  Entitlement to service connection for insomnia, as secondary to sleep apnea. 

11.  Entitlement to service connection for bilateral foot disability, claimed as cold injury residuals.

12.  Entitlement to service connection for bilateral hand disability, claimed as cold injury residuals.

13.  Entitlement to service connection for asthma.  

14.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities.

15.  Entitlement to service connection for radiculopathy of bilateral lower extremities, claimed as peripheral neuropathy, secondary to mechanical low back pain with osteoarthritis.  

16.  Entitlement to service connection for onychomycosis, claimed as bilateral feet toenail fungus.  

17.  Entitlement to service connection for osteoarthritis, left hip.   

18.  Entitlement to service connection for an acquired psychiatric disability, to include obsessive disorder and anxiety disorder, secondary to service-connected mechanical low back pain with osteoarthritis. 

19.  Entitlement to service connection for nasal polyposis.  

20.  Entitlement to service connection for a separate evaluation for right hip bursitis with limited flexion of the thigh.  
21 Entitlement to service connection for a left shoulder disability.

22.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1985 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran appeared before the undersigned at a July 2015 hearing.  A transcript of that hearing is of record.

During the July 2015 hearing the Veteran mentioned that he wished to file an 1151 claim because he alleges that his sinusitis and allergic rhinitis were improperly treated by VA, and resulted in his currently-diagnosed rhambdomyolysis.  See pages 5-6 of hearing transcript.  This issue is referred to the RO.  However, the Veteran may wish to review the decision below. 

The issues of entitlement to service connection for allergic rhinitis, sleep apnea, toe fungus, asthma, and an acquired psychiatric disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has withdrawn his appeal seeking entitlement to an evaluation in excess of 30 percent for right shoulder dislocation and rotator cuff tear, status post-surgical repair (major); entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome; entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome; entitlement to an evaluation in excess of 10 percent for right hip trochanteric bursitis; entitlement to an evaluation in excess of 10 percent for right ankle sprain; entitlement to an evaluation in excess of 10 percent for headaches, residuals of a head injury; entitlement to service connection for insomnia, as secondary to sleep apnea; entitlement to service connection for radiculopathy of bilateral lower extremities, claimed as peripheral neuropathy, secondary to mechanical low back pain with osteoarthritis; entitlement to service connection for nasal polyposis; and entitlement to service connection for a separate evaluation for right hip bursitis with limited flexion of the thigh.
 
2.  The competent evidence of record (the best evidence) shows that the Veteran does not have current diagnoses of sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability.

3.  The Veteran's service-connected disabilities do not prevent him from securing substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issues of entitlement to an evaluation in excess of 30 percent for right shoulder dislocation and rotator cuff tear, status post-surgical repair (major); entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome; entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome; entitlement to an evaluation in excess of 10 percent for right hip trochanteric bursitis; entitlement to an evaluation in excess of 10 percent for right ankle sprain; entitlement to an evaluation in excess of 10 percent for headaches, residuals of a head injury; entitlement to service connection for insomnia, as secondary to sleep apnea; entitlement to service connection for radiculopathy of bilateral lower extremities, claimed as peripheral neuropathy, secondary to mechanical low back pain with osteoarthritis; entitlement to service connection for nasal polyposis; and entitlement to service connection for a separate evaluation for right hip bursitis with limited flexion of the thigh have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability have not been met.

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Withdrawal of Issues

During the July 9, 2015, Board hearing, the Veteran indicated that he wished to withdraw some of the issues currently on appeal - entitlement to an evaluation in excess of 30 percent for right shoulder dislocation and rotator cuff tear, status post-surgical repair (major); entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome; entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome; entitlement to an evaluation in excess of 10 percent for right hip trochanteric bursitis; entitlement to an evaluation in excess of 10 percent for right ankle sprain; entitlement to an evaluation in excess of 10 percent for headaches, residuals of a head injury; entitlement to service connection for insomnia, as secondary to sleep apnea; entitlement to service connection for radiculopathy of bilateral lower extremities, claimed as peripheral neuropathy, secondary to mechanical low back pain with osteoarthritis; entitlement to service connection for nasal polyposis; and entitlement to service connection for a separate evaluation for right hip bursitis with limited flexion of the thigh.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a Veteran, it ceases to exist; it is no longer pending and it is not viable).

As of July 9, 2015, the Board had not yet issued a final decision on those issues. 

Because the Veteran has clearly expressed his desire to terminate his appeal for the above-enumerated benefits, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b) (2015).  

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal as to the issues of entitlement to an evaluation in excess of 30 percent for right shoulder dislocation and rotator cuff tear, status post-surgical repair (major); entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome; entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome; entitlement to an evaluation in excess of 10 percent for right hip trochanteric bursitis; entitlement to an evaluation in excess of 10 percent for right ankle sprain; entitlement to an evaluation in excess of 10 percent for headaches, residuals of a head injury; entitlement to service connection for insomnia, as secondary to sleep apnea; entitlement to service connection for radiculopathy of bilateral lower extremities, claimed as peripheral neuropathy, secondary to mechanical low back pain with osteoarthritis; entitlement to service connection for nasal polyposis; and entitlement to service connection for a separate evaluation for right hip bursitis with limited flexion of the thigh is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).

B.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015). 

Service connection for certain chronic diseases will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2015). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R.  § 3.303(b) (2015).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regarding the first element of service connection (i.e. a current diagnosis), importantly, the Veteran's post-service VA medical records do not show any diagnoses of sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability.  The Veteran's post-service VA medical treatment records show complaints of multiple health issues and concerns, but do not show any reports of complaints or diagnoses of a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability.  The Veteran has reported to his physicians that he had a history of chronic sinusitis, but he was never actually diagnosed with such (it was only his subjective reports that were noted, not medical diagnoses thereof.).  No formal diagnoses of sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability were made, and, again, the records are silent for any of bilateral foot disability, bilateral hand disability, bilateral arm disability, and/or left hip disability complaints. 

It is important for the Veteran to appreciate that the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with these problems. 

As such, the Veteran's claims for service connection for sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability fail.  While there is some evidence supportive of the Veteran's claim (subjective complaints of sinusitis), the best evidence of record shows that the Veteran does not have a current diagnoses of sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claims for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board has considered whether the Veteran experienced sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a medical opinion diagnosis a disorder, or a medical nexus, relating his claimed sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability to active service.

Because the Veteran does not currently experience sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability, it is unnecessary for the Board to consider in detail whether the disorders are related to his active service.  Since the Veteran does not experience the disorders, there is nothing to service-connect.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board has reviewed this record in great detail.  The best medical evidence in this case simply does not support the claim that he has these problems. 

Accordingly, service connection for sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of a disability.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

The Board has considered the Veteran's lay statements in support of his claims.  In multiple written statements, the Veteran related that he believed that he had sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability, and that they were related to his active service.

Although laypersons are competent to provide opinions on some medical issues, as to the specific issues in this case, diagnosing a current disability (in this case, sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability) and its etiology, this issue falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose his disabilities and their etiologies.  The claims file does not contain any medical records diagnosing the Veteran with sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability, or linking his self-reported symptoms to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claims.

The Board acknowledges that the Veteran has reported having sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability in active service.  The Board also acknowledges that the Veteran's service treatment records are not associated with his file.  However, their absence is immaterial, as the Veteran currently does not experience the above-named disabilities.  As such, there is nothing to service-connect.  

The Veteran's reported history of continued symptomatology of sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability since active service has also been  considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect any problems related to his sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability conditions for years after service.  This long period without problems weighs against the claims.   

In addition, the Board notes again, the Veteran is not competent to evaluate his asserted sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability and to diagnose them, let alone to state that they were related to his active service.   

Also notably, records do not reflect any problems relating to the Veteran's sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability (except for his subjective mentions of sinusitis history).  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed conditions following active service.  This long period without problems weighs against the claim.   

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  The claim of entitlement to service connection for sinusitis, a bilateral foot disability, a bilateral hand disability, a bilateral arm disability, and a left hip disability is denied.

C.  TDIU

This next issue is someone what multifarious based on the most recent cases from the Veteran's Court:   It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).   A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ." 

A claim for TDIU "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet App. 31 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

For a Veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  The regulation further provides that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2015).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16 (2015). 

In any event, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2015).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b) (2015); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation and Pension Service. 

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.

In the present case, the Veteran is service-connected for TBI residuals, at 70 percent disabling; right shoulder dislocation, at 30 percent disabling; headaches, at 30 percent disabling; a back disability, at 20 percent disabling; right knee patellofemoral syndrome, at 10 percent disabling; right hip disability, at 10 percent disabling; right ankle sprain, at 10 percent disabling; tinnitus, at 10 percent disabling; left knee patellofemoral syndrome, at 10 percent; left lower extremity radiculopathy, at 10 percent; right lower extremity radiculopathy, at 10 percent; and right hip bursitis, at zero percent.  

Therefore, the Veteran meets the criteria for schedular consideration of TDIU because his disabilities have a combined rating of 100 percent (considering the bilateral factor for upper and lower extremities), and he has one disability rated at 70 percent. 

Given the fact that the Veteran currently receives a 100 percent disability rating, this case has undergone extensive review. 

As previously stated, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough to render him unable to sustain substantial employment.  Therefore, the question now presented is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Here, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected disabilities. 

In the present case, repeated statements from the Veteran himself and from his treating and examining physicians show that the Veteran has been, and has continued to be, employed on a full-time basis.  He has worked as a federal employee for both the Department of Homeland Security and the Bureau of Land Management.  See May 2012 Statement of the Case, April 2012 VA examination.  As such, since the Veteran works full-time, there is no reason for the Board to consider whether the Veteran is incapable of obtaining employment. 

In sum, the record does not demonstrate that the Veteran's service-connected disabilities, in and of themselves, are of such severity as to preclude his participation in substantially gainful employment.  He is employed full-time, and does not claim otherwise.  

In this regard, no one would suggest that the Veteran is not having many problems with his service-connected disabilities.  That is not the issue.  A Veteran with a 100 percent disability rating will have many problems.  If he did not, there would be no basis for the 100 percent finding.  The critical question is if the Veteran cannot work as the result of his service-connected problems.  In this case, there is significant evidence against this claim, as the Veteran is full-time gainfully employed.

It is unclear if the TDIU issue is currently before the Board based on the facts of this case, however, in light of some recent decisions from the Veteran's Court the Board believed it had to address this issue. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's TDIU claim.  There is no doubt to be otherwise resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The appeal is denied.
 

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges that the Veteran's service treatment records (STRs) are missing from the record.  The Remand portion of this Decision seeks to remedy that issue, and asks the AOJ to obtain and associate the Veteran's STRs with his claims files, so that his claims can be properly adjudicated. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Claim for entitlement to an evaluation in excess of 30 percent for right shoulder dislocation and rotator cuff tear, status post-surgical repair (major) is dismissed.

Claim for entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome is dismissed.

Claim for entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome is dismissed.

Claim for entitlement to an evaluation in excess of 10 percent for right hip trochanteric bursitis is dismissed.

Claim for entitlement to an evaluation in excess of 10 percent for right ankle sprain; entitlement to an evaluation in excess of 10 percent for headaches, residuals of a head injury is dismissed.

Claim for entitlement to service connection for insomnia, as secondary to sleep apnea is dismissed.

Claim for entitlement to service connection for radiculopathy of bilateral lower extremities, claimed as peripheral neuropathy, secondary to mechanical low back pain with osteoarthritis, is dismissed.

Claim for entitlement to service connection for nasal polyposis is dismissed.

Claim for entitlement to service connection for a separate evaluation for right hip bursitis with limited flexion of the thigh is dismissed.

Claim for entitlement to service connection for insomnia, as secondary to sleep apnea, is dismissed.

Entitlement to service connection for sinusitis is denied.
Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for a bilateral hand disability is denied.

Entitlement to service connection for a bilateral arm disability is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to TDIU is denied.


REMAND

The Veteran alleges that he experiences allergic rhinitis, sleep apnea, toe fungus, asthma, an acquired psychiatric disorder, and a left shoulder disability as a result of his active service.  The Veteran has current diagnoses of all of those disorders, as reflected by his post-service VA treatment records.  

However, the Veteran's STRs are not currently associated with his claims file.  

As such, the Board cannot make a determination as to the merit of those claims.  The Veteran's STRs must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding service treatment records (STRs) pertaining to the Veteran's active service.  Associate them with the claims file.  Document all efforts to obtain the Veteran's STRs in the claims file.  VA must exhaust all efforts to attempt to obtain the said records.

2. Then, if needed and/or appropriate, schedule the Veteran for VA examinations to determine the nature and etiology of his allergic rhinitis, sleep apnea, toe fungus, asthma, an acquired psychiatric disorder, and a left shoulder disability.

3. Re-adjudicate the claims.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN. J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


